Citation Nr: 1226748	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  05-30 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a compensable rating for left ear hearing loss. 

2. Entitlement to a compensable rating for bilateral perforated tympanic membrane.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from       a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied compensable evaluations for both service-connected left ear high frequency hearing loss, and bilateral perforated tympanic membrane. 

In April 2007, a videoconference hearing was held before a Veterans Law Judge (VLJ). Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488,            the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, the neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or have identified any prejudice in the conduct of          the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims. As such, the Board finds that, consistent with Bryant,           the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that            the Board can adjudicate the claims based on the current record.

The Board issued a June 2007 denying the Veteran's claims on appeal.                     The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). Through a June 2008 Court order, the Joint Motion for Remand filed by the Veteran's attorney and VA's Office of General Counsel (parties) was implemented, vacating the June 2007 decision and remanding the case back to the Board. 

The Board in turn remanded this case in September 2008, and again in        September 2010 to ensure compliance with the Court's Joint Motion. The case     has since returned to the Board for an appellate disposition.

As another preliminary matter of note, in April 2012, the Veteran provided additional evidence consisting of private medical records, accompanied by a waiver of RO initial jurisdiction, and the Board thereby accepts this evidence into the record. See 38 C.F.R. §§ 20.800, 20.1304 (2011). 

The Veteran also responded to Board correspondence dated earlier that month informing him that the VLJ who previously heard his case was no longer employed by the Board, and he had the opportunity to testify at new hearing -- he declined, and requested that the Board consider the case on the evidence of record. 

The issue of entitlement to a compensable rating for bilateral perforated tympanic membrane is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's service-connected hearing loss in the left ear consists of impairment manifested by no worse than the numerical designation of Level VII.


CONCLUSION OF LAW

The criteria are not met for a compensable rating for left ear hearing loss.                 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In this instance, the RO (including the Appeals Management Center (AMC) on behalf of the RO) issued VCAA notice correspondence dated from May 2004 and November 2008 which informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.           See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The initial May 2004 VCAA notice letter regarding the claims under consideration preceded the          September 2004 RO rating decision that represented the initial adjudication of the claims, and thereby comported with the standard for timely notice. The October 2008 notice correspondence was issued to the Veteran following the RO rating decision on appeal, and technically did not meet the definition for what constitutes timely notice. This notwithstanding, the Veteran has had the opportunity to respond to the latter VCAA correspondence before issuance of the December 2011 Supplemental SOC (SSOC) continuing the denial of his claims. Moreover, there         is no indication of any further available information or evidence to obtain to support the Veteran's claims. Thus, the Veteran has had the full opportunity to participate in the adjudication of these claims. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).            

The RO/AMC has taken appropriate action to comply with the duty to assist                   the Veteran in this case through obtaining VA outpatient records. There is no indication of private treatment records to obtain on the Veteran's behalf.                   The Veteran has undergone VA Compensation and Pension examination with respect to the claims being decided. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). Meanwhile, in support of his claims, the Veteran provided relevant private treatment records, and several personal statements. He testified at a Board videoconference hearing. There is no indication of any further relevant evidence or information which has not already been obtained as to the issue being decided by the Board in this decision. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 


Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Ear Hearing Loss

Under the applicable criteria disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Hearing loss disability evaluations range from 0 percent to         100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.    VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.                The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss. The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is            30 percent. See 38 C.F.R. § 4.85.

Where as here, service connection for hearing loss has been granted in only one ear, to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned the numeric designation of I. 38 C.F.R. § 4.85(f). This is consistent with the principle that the manifestations of a nonservice-connected disability may not be used in evaluating a service-connected disability. See 38 C.F.R. § 4.14.

In connection with the Veteran's claim for increased rating for service-connected left ear hearing loss, filed in March 2004, he underwent VA Compensation and Pension examination in August 2004. At that time, on the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
50
60
70
75
90

Speech audiometry revealed speech recognition ability of 76 percent in the left ear. The diagnosis was of severe mixed hearing loss, left ear.  

On re-examination in September 2008, audiological evaluation revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
55
60
65
70
75

Speech audiometry insofar as speech recognition ability is not immediately clear from the examination report.

Another VA audiological examination was completed in March 2009, during which evaluation revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
55
65
75
85
95

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.

Upon repeat VA examination in October 2010, the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
55
65
70
75
90

Speech audiometry revealed speech recognition ability of 76 percent in the left ear.
The examination report further reflects that there were significant effects on occupation. The Veteran complained of difficulty understanding conversational speech when someone was on his left side in the quiet room, more so in situations with present background noise. This resulted in problems following instructions and communicating with colleagues. He was not able to use the telephone in the left ear. This problem was summarized as poor social interactions, and hearing difficulty. 

A private audiological evaluation dated March 2012 includes the report of an audiogram, demonstrating as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
60
65
70
(omitted)
95

Speech audiometry revealed speech recognition ability of 76 percent in the left ear, though it is not indicated if the Maryland CNC word test was used as the operative standard. 

Under the provisions of the VA rating criteria, the Board is constrained to deny the claim for a compensable evaluation for the Veteran's left ear hearing loss. Given a longitudinal review of the evidence, the most pronounced findings regarding the severity of the Veteran's left ear hearing loss come from the most recent VA examination, dated from October 2010. Based upon the audiometric findings and speech recognition scores therein, however, this VA examination establishes no worse than Level V left ear hearing loss, pursuant to 38 C.F.R. § 4.85, Table VI. When this designation is combined with the Level I that must be assigned for the nonservice-connected right ear under Table VII, the rating table for hearing impairment, the result is a noncompensable (0 percent) disability evaluation. It is apparent that the bilateral hearing loss demonstrated through the October 2010 VA examination demonstrates an "exceptional pattern" of hearing impairment, such that the respective Level designations of hearing loss could be made based entirely on audiometric test findings without inclusion of speech recognition scores. See 38 C.F.R. § 4.86 (outlining circumstances under which VA will adjudicate claims involving exceptional patterns of hearing impairment). Under applicable rating provisions for exceptional hearing impairment, however, no higher disability evaluation is supported by the evidence. Left ear hearing loss would be assigned a Level VI pursuant to Table VIa based entirely on puretone threshold average.  When combined with the Level I designation for the nonservice-connected right ear, under Table VII, the result would still be a noncompensable rating overall. Thus,  no higher evaluation could be awarded based on either the regular rating criteria,        or that pertaining to exceptional hearing impairment. 

The Board further points out that on prior VA examination in March 2009, the audiometric threshold readings were actually slightly higher -- but this evidence of slightly worse scores was more than effectively balanced out by the marked difference in speech recognition scores, as high as 96 percent in March 2009, compared to 76 percent in October 2010. Indeed, reference to the March 2009 audiometric data if anything would result in a lesser possibility of assignment of an increased disability evaluation than the data utilized from the October 2010 examination, under the regular rating criteria pursuant to 38 C.F.R. § 4.85. As to the criteria premised on exceptional hearing impairment, under 38 C.F.R. § 4.86, the Veteran would be assigned a higher designation of Level VII in the left ear; once again, however, when combined with Level I for the nonservice-connected right ear, the overall evaluation would be noncompensable. 

Consequently, when applying the available VA rating criteria, a compensable disability evaluation is not warranted. Apart from the audiological data conveyed above, there is no other legal basis upon which to objectively review the severity of the Veteran's hearing loss under the VA Rating Schedule.       

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's left ear hearing loss presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the applicable rating criteria are thorough, and he does not manifest nor describe symptomatology outside of that criteria.                        See generally, Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007) (determining that the procedure of audiometric testing in a sound-controlled room, contrary to the claimant's assertions, was sufficient for rating purposes). Thus,         the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. 

In this regard, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. The Board has duly considered the additional holding set forth in Martinak, supra that in view of potential entitlement to an extraschedular rating, a VA audiological examiner should describe the effect of hearing loss on occupational functioning and daily activities, and finds this obligation has been complied with. The October 2010 VA examiner considered the Veteran's report of difficulty hearing in the course of ordinary life, including during telephone conversations. Nonetheless, there is no definitive showing of an exceptional or unusual impact upon employment capacity occasioned by hearing loss alone, particularly were the Veteran to potentially utilize a hearing amplification device. In addition to the absence of marked impact upon occupational functioning, the Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown,              9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for a compensable rating for           left ear hearing loss. This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review.             The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

A compensable rating for left ear hearing loss is denied. 


REMAND

The Veteran's bilateral perforated tympanic membrane is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6211 (2011). A noncompensable evaluation is the only, and therefore the maximum, rating available under Diagnostic Code 6211. Consequently, the Veteran is not entitled to an increased rating for his disability under those criteria. 

However, under 38 C.F.R. § 4.87, Diagnostic Code 6204 (2011), for rating peripheral vestibular disorders, a 10 percent rating is assignable for manifestation of occasional dizziness. A 30 percent rating is to be assigned when there is dizziness and occasional staggering. A note to the rating criteria provides that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code. Hearing impairment or suppuration shall be separately rated and combined.

The Veteran underwent VA Compensation and Pension examination for ear disease in August 2004, during which the Veteran described bilateral tympanic membrane perforation during service from proximity to an exploding mine. He indicated now having hearing loss and ringing in the ears. As far as balance problems, he stated he noticed this only when going up a ladder. He had no discharge, pain or itching in the ears. He had no current or past treatment for an ear condition, and no malignant neoplasms or surgery on the ears. A physical examination revealed the tympanic membranes were diffusely scarred, but showed no other abnormalities.                The diagnosis was hearing loss, tinnitus, and residuals of perforated tympanic membranes. 

During a May 2005 hearing before an RO Decision Review Officer (DRO) the Veteran described some loss of equilibrium, stating that he used to be able to do some climbing but now his condition "affect[ed] me a little bit." He continued that he could feel a difference when he closed his eye about a sense of balance. 

On a September 2008 audiology assessment, the Veteran described vertigo and dizziness, in that the "room spins when getting up occasionally." There was described difficulty hearing in noisy situations, hearing the television, and hearing in group situations. The Veteran denied ear pain and drainage.  

During the March 2009 VA audiological examination, the Veteran reported having had occasional "imbalance" associated with his bilateral perforated tympanic membrane.

The Veteran was afforded a VA examination in October 2010.  At that time, the Veteran reported, in pertinent part, that he had occasional intermittent vertigo if he closed his eyes and the examiner included the notation of dyequilibrium in the subjective remarks.  He reported that he had accommodated to it; that it lasted for minutes; and that it was not bothersome at present.  Following examination, the examiner found that the Veteran no longer had perforated tympanic membranes; however, she did find associated significant scarring with a conductive component to his hearing loss.  The examiner made no comment on the etiology of the Veteran's complaints of dizziness nor did she indicate whether the Veteran had vestibular disequilibrium.

A private audiological evaluation dated March 2012 notes in part the presence of dizziness as well as the Veteran's history of perforated tympanic membrane and findings, in pertinent part, of bilateral tympanosclerosis. 

In the Board's September 2010 remand, the RO was requested to afford the Veteran a VA examination, in part, to determine the nature and extent of the Veteran's bilateral perforated tympanic membrane disability or any residuals thereof to include any vestibular disequilibrium. And, as noted above, the Veteran was afforded such an examination in October 2010; however, the examiner did not comment on whether the Veteran's service-connected disability resulted in vestibular disequilibrium. As outlined above, the assignment of a 10 percent evaluation is warranted for occasional dizziness associated with objective findings supporting the diagnosis of vestibular disequilibrium. Thus, the case must be returned to the VA examiner for a supplemental opinion that addresses this matter. See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the October 2010 VA ear, nose and throat (ENT) examiner for a supplemental opinion. After a review of the claims folder including any relevant evidence added to the record subsequent to the October 2010 VA examination as well as the October 2010 ENT and audiology reports, the examiner should be asked to provide an addendum to the October 2010 opinion and specifically provide a response to the following:

a.  clearly describe the nature and degree of any impairment caused by the Veteran's bilateral perforated tympanic membranes. The examiner must indicate whether the Veteran has a diagnosis of vestibular disequilibrium and whether this is medically related to his service-connected bilateral perforated tympanic membranes. The examiner should also indicate whether the Veteran's competent and credible complaints of occasional dizziness are medically related to his service-connected bilateral perforated tympanic membranes regardless of whether a diagnosis of vestibular disequilibrium is made.  

b.  The claims file and a copy of this remand must be made available to the examiner, and the examination report should reflect that the claims file (include any relevant evidence submitted subsequent to the October 2010 VA examination) was reviewed in conjunction with the examination. If the October 2010 examiner is unavailable, then the case should be referred to another examiner for the requested opinion.

2.  Upon completion of the foregoing, the RO should readjudicate the Veteran's claim of entitlement to an increased rating for bilateral perforated tympanic membrane, based on a review of the entire evidentiary record. If the benefits sought on appeal remain denied, the RO should provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


